[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Memorandum of Decision on Motion for Supplemental Judgment
Plaintiff has moved for an additional award of interest under General Statutes § 37-3a which provides that (with certain exceptions) interest at the rate of ten percent a year, and no more, may be recovered and allowed in civil actions as damages for the detention of money after it becomes payable. The Court believes this motion should be denied.
The allowance of interest is primarily an equitable determination and a matter lying within the discretion of the court. Inasmuch as the court has already awarded interest pursuant to § 52-192a, it believes it would be inequitable to award further interest in light of the fact that there was a good faith dispute. See Loomis Institute v. Windsor 234 Conn. 169,181-182.
Allen, Judge/Trial Referee CT Page 10261